559 S.E.2d 184 (2001)
354 N.C. 575
STATE
v.
William Todd ANTHONY.
No. 183A00.
Supreme Court of North Carolina.
December 18, 2001.
Sue A. Berry, Lumberton, for Anthony.
Robert C. Montgomery, Assistant attorney General, Michael K. Lands, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to consider dismissal of 97CRS11653, the following order was entered and is hereby certified to the Superior Court of Gaston County
"Denied by order of the Court in conference, this the 18th day of December 2001."